PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
                                                  No. 05-4236
CARLTON KEITH ROPER, a/k/a Danny
Lewis,
              Defendant-Appellee.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                               No. 05-4246
GEORGE O’NEIL BUTLER,
              Defendant-Appellee.
                                        
            Appeals from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                       (CR-01-183; CR-00-53)

                      Argued: December 2, 2005

                      Decided: September 7, 2006

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Reversed and remanded by published opinion. Judge Williams wrote
the opinion, in which Judge Widener and Judge Motz joined.
2                      UNITED STATES v. ROPER
                             COUNSEL

ARGUED: Jennifer Ann Youngs, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellant. Thomas A. Will, Jr., Gastonia, North Caro-
lina; David William Hands, Charlotte, North Carolina, for Appellees.
ON BRIEF: Gretchen C. F. Shappert, United States Attorney, Char-
lotte, North Carolina, for Appellant.


                              OPINION

WILLIAMS, Circuit Judge:

   In this appeal, the Government challenges the district court’s remit-
tance of Carlton Roper’s and George Butler’s restitution and the
remittance of Roper’s special assessment. The Government asserts
that because the district court imposed the restitution orders pursuant
to the Mandatory Victim Restitution Act (MVRA), 18 U.S.C.A.
§§ 3663A (West 2000) and 3664 (West 2000), it lacked the authority
to remit the restitution orders. The Government also contends that
because 18 U.S.C.A. § 3013 (West 2000) requires a district court to
impose a special assessment for every conviction, the district court
lacked authority to remit sua sponte Roper’s special assessment. For
the following reasons, we reverse.

                                   I.

   The facts of this appeal are largely undisputed. On January 5, 2001,
Butler pleaded guilty to conspiracy to commit bank fraud and aiding
and abetting bank fraud. He was given a sentence of thirty months’
imprisonment and three years of supervised release, and ordered to
pay a special assessment of $100.00 and restitution in the amount of
$110,020.00. Butler served his prison sentence, but he violated the
terms of his supervised release. At a probation revocation hearing, the
district court revoked Butler’s supervised release and sentenced him
to an additional term of imprisonment of twelve months and a day.
The district court then remitted Butler’s restitution, finding that it
would be impossible for Butler to satisfy the restitution order.
                        UNITED STATES v. ROPER                         3
   The relevant facts of Butler’s case are similar to those of Roper’s
case. On February 20, 2002, Roper pleaded guilty to conspiracy to
commit bank fraud and uttering forged and counterfeit securities. He
was sentenced to fifteen months’ imprisonment and two years of
supervised release, and ordered to pay a $200 special assessment and
restitution in the amount of $281,914.34. Roper served his prison sen-
tence, but he violated the terms of his supervised release. At a proba-
tion revocation hearing, the district court revoked Roper’s supervised
release and sentenced him to an additional six months’ imprisonment.
The district court also remitted Roper’s restitution and special assess-
ment, finding that it would be impossible for Roper to pay the
amounts.

  The Government appealed the district court’s orders remitting
Roper’s and Butler’s restitution and Roper’s special assessment.
Because the same legal issue was involved, we consolidated the cases,
and we have jurisdiction to review the district court’s order under 28
U.S.C.A. § 1291 (West 1993).

                                   II.

   We first address the Government’s argument that under the
MVRA, district courts lack the authority to remit previously imposed
restitution. We review such questions of law de novo. United States
v. Collins, 415 F.3d 304, 307 (4th Cir. 2005).

   In 1996, Congress passed the MVRA, which states
"[n]otwithstanding any other provision of law, when sentencing a
defendant convicted of an offense described in subsection (c), the
court shall order . . . that the defendant make restitution to the victim
of the offense."1 18 U.S.C.A. § 3663A(a)(1)(emphasis added). This
language clearly states that a restitution order imposed under the
MVRA is mandatory. Prior to the enactment of the MVRA, district
courts had discretion, under the Victim and Witness Protection Act of
1982 (VWPA), 18 U.S.C.A. § 3663 (West 2000), in deciding whether
to order restitution. See United States v. Alalade, 204 F.3d 536, 539
(4th Cir. 2000). The MVRA differs from the VWPA by "mak[ing]
  1
   There is no dispute that Butler and Roper pleaded guilty to crimes
covered under subsection (c).
4                       UNITED STATES v. ROPER
clear that a district court is required to order a defendant to make res-
titution to the victim of a covered offense in the full amount of each
victim’s loss." Id. at 540 (emphasis added). Portions of the VWPA
survived the MVRA, and district courts may, in appropriate cases,
continue to exercise their discretion in deciding whether to impose
restitution orders under the VWPA. When a defendant is convicted of
a crime specified in the MVRA, however, Congress has mandated
that the defendant’s sentence include full restitution to the victim.

   At sentencing, the district court properly followed the dictates of
the MVRA and ordered full restitution to the banks that Butler and
Roper defrauded. Because the restitution orders were mandatory, the
Government contends that the district court lacked the authority to
remit the orders when revoking the defendants’ supervised release.
Roper and Butler argue that the MVRA does not preclude district
courts from remitting their restitution.

   When called to interpret federal statutes, "[c]ourts indulge a strong
presumption that Congress expresses its intent through the language
it chooses. Therefore, when the terms of a statute are clear and unam-
biguous, our inquiry ends and we should stick to our duty of enforc-
ing the terms of the statute as Congress has drafted it." United
Kingdom Ministry of Def. v. Trimble Navigation Ltd., 422 F.3d 165,
171 (4th Cir. 2005)(internal quotation marks omitted). "We assume
that the legislature used words that meant what it intended; that all
words had a purpose and were meant to be read consistently; . . . and
that a statute is not self-contradictory or otherwise irrational." See
Salomon Forex, Inc. v. Tauber, 8 F.3d 966, 975 (4th Cir. 1993).

   The MVRA does not explicitly give district courts the authority to
remit a restitution order imposed thereunder. Moreover, the fact that
such orders are mandatory counsels strongly against a conclusion that
the MVRA impliedly gives the district court the power to remit them.
It would be simply irrational to conclude that a district court has the
authority to remit restitution orders that Congress has said must be
mandatorily imposed: such authority would nullify the force and
effect of the MVRA. Furthermore, the MVRA, in narrow circum-
stances, does allow for the reduction of an order of restitution where
the victim has recovered a portion of the loss in a federal or state civil
proceeding. 18 U.S.C.A. § 3664(j)(2)("Any amount paid to a victim
                        UNITED STATES v. ROPER                         5
under an order of restitution shall be reduced by any amount later
recovered as compensatory damages for the same loss by the victim"
in a civil proceeding.). Because the MVRA includes one unique cir-
cumstance where district courts may reduce a mandatory order of res-
titution, we will not read into the statute any additional authority to
remit such orders. See Raleigh Gaston R.R. Co. v. Reid, 80 U.S. 269,
270 (1872)("When a statute limits a thing to be done in a particular
mode, it includes a negative of any other mode.").

   Our case law further supports a conclusion that district courts are
generally without authority to remit restitution orders entered under
the MVRA. In United States v. Alalade, the issue was whether a dis-
trict court had the authority to order restitution under the MVRA in
an amount less than the full amount of the victim’s loss. 204 F.3d
536, 540 (4th Cir. 2000). We held that the MVRA did not grant dis-
trict courts discretion to award partial restitution because "with [the]
passage of the MVRA, Congress completely deleted the language of
the VWPA affording the district court discretion in cases [under
§ 3663A(c)] to consider any factor it deemed appropriate in determin-
ing the amount of restitution to be ordered . . . and replaced it with
language requiring the district court to order restitution in the full
amount of loss to each victim." Id. at 540; see also United States v.
Newsome, 322 F.3d 328, 341 (4th Cir. 2003)(noting that the MVRA
permits a district court to "mitigate the impact" of a restitution order
in "only two respects": (1) "relax[ing] the ‘manner’ of payment" and
(2) "apportion[ing] the payment among defendants if more than one
defendant . . . contributed to the loss"). If the MVRA removed a dis-
trict court’s power to impose a restitution order for less than the
amount of loss owed, it also removed the district court’s power to
take the more drastic step of remitting an entire restitution order. Con-
sistent with the statutory text and the reasoning of Alalade, we believe
that the terms of the MVRA clearly dictate that a district court cannot
remit a mandatorily imposed restitution order.

   Roper and Butler argue that several statutes suggest that district
courts possess the authority to remit restitution orders entered under
the MVRA.2 First, Roper and Butler point to 18 U.S.C.A. §§ 3553
  2
   Roper and Butler concede that no specific statutory language directly
authorizes the remittance of restitution ordered pursuant to the MVRA.
6                       UNITED STATES v. ROPER
(West 2000) and 3583 (West 2000). Section 3553 provides a list of
factors district courts should consider when imposing a sentence,
including "the need to provide restitution to any victims of the
offense." 18 U.S.C.A. § 3553(a)(7). Section 3583 requires district
courts to consider § 3553(a) when imposing or revoking a term of
supervised release. 18 U.S.C.A. § 3583(e)("The court may, after con-
sidering the factors set forth in § 3553(a) . . . terminate a term of
supervised release . . . ., extend a term of supervised release . . ., [or]
revoke a term of supervised release . . . ."). Roper and Butler argue
that because the district court must consider the need to provide resti-
tution in deciding whether to revoke their supervised release, it must
have the power to remit previously imposed restitution orders.

   Sections 3553 and 3583 will not bear the weight Roper and Butler
place upon them. In requiring district courts to consider the need to
provide restitution to the victims of the crime in deciding whether to
revoke a defendant’s supervised release, these sections do not provide
district courts the affirmative authority to remit the prior order.
Instead, the district court must consider the need to provide restitution
because, all else being equal, the defendant will be less likely to
acquire the means to comply with a restitution order while incarcer-
ated than while working outside of prison. If the need to provide resti-
tution is great, this fact may weigh on the side of continuing
supervised release. Moreover, to read § 3553 as providing district
courts the authority to remit mandatorily imposed restitution orders
would frustrate Congress’s intent to force defendants to repay victims
for the financial harm they inflicted, as specifically set forth in the
MVRA. See Watt v. Alaska, 451 U.S. 259, 267 (1981)("We must read
the statutes [in those instances where there is any possible conflict]
to give effect to each if we can do so while preserving their sense and
purpose.").

   Roper and Butler also direct our attention to 18 U.S.C.A. § 3612
(West 2000), which dictates that district courts include certain infor-
mation in a "judgment or order imposing, modifying, or remitting a
fine or restitution order." They argue that if Congress sought to pre-
clude district courts from remitting restitution orders imposed under
the MVRA it would not have included such language in § 3612. We
reject this argument. Section 3612 makes no specific reference to the
MVRA, nor does it imply that restitution orders issued under the
                        UNITED STATES v. ROPER                           7
MVRA are subject to remission. Rather, § 3612 is an umbrella statute
that applies to all forms of criminally imposed fines and restitution
orders. Thus, § 3612’s reference to remitted restitution orders is best
understood as referring to those fines and restitution orders that may
be remitted. Such a general statute cannot void the specific language
of the MVRA. See Equal Employment Opportunity Comm’n v. Gil-
barco, Inc., 615 F.2d 985, 1002 n.29 (4th Cir. 1980)("[w]here . . . a[n]
inescapable conflict [exists] between general terms . . . of a statute
and other terms or provisions . . . of a specific nature, the specific will
prevail."(internal quotation marks omitted)); S.C. Dept. of Health &
Envtl. Control v. Commerce & Indus. Ins. Co., 372 F.3d 245, 258 (4th
Cir. 2004)("It is an elementary tenet of statutory construction that
where there is no clear intention otherwise, a specific statute will not
be controlled or nullified by a general one." (internal quotation marks
omitted)). Moreover, if Congress had intended § 3612 to provide
courts with the authority to remit restitution orders imposed under the
MVRA, Congress likely would have said so. See Chisom v. Roemer,
501 U.S. 380, 396 (1991)(rejecting argument that the Voting Rights
Act’s use of the term "representatives," implies that the Act does not
apply to vote dilution claims involving judicial elections because "if
Congress had such an intent, Congress would have made it explicit
in the statute" (internal quotation marks omitted)).

   Roper and Butler next direct our attention to 18 U.S.C.A. § 3613.
In 18 U.S.C.A. § 3613, Congress referenced the MVRA by stating
that "a fine . . . or an order of restitution made pursuant to sections
2248, 2259, 2264, 2327, 3663, 3663A, or 3664 of this title, is a lien
in favor of the United States . . . . The lien arises on the entry of the
judgment and continues for 20 years or until the liability is satisfied,
remitted, set aside, or is terminated." Although § 3613 specifically
references the MVRA, it should not be read to suggest that mandatory
restitution orders may be remitted because the text of § 3613 does not
confer on courts the authority to remit restitution orders, but merely
discusses the effect of all liens and restitution orders. Thus, § 3613’s
reference to remitting liabilities is also best read as a reference to
fines and, to the extent that § 3613 allows district courts to remit resti-
tution orders, it most likely relates to the narrow authority provided
under § 3664(j)(2) to reduce mandatory restitution orders by any
amount recovered in civil litigation. Because, absent circumstances
not present here, see 18 U.S.C.A. § 3664(j)(2), no statutory authority
8                       UNITED STATES v. ROPER
provides district courts the power to remit restitution orders imposed
under the MVRA, we conclude that the district court erred in remit-
ting Roper’s and Butler’s restitution orders.

                                   III.

   The Government also challenges the district court’s remittance of
Roper’s special assessment. Whether a district court has the authority
to remit a previously imposed special assessment is a question of law
that we review de novo. Collins, 415 F.3d at 304.

   Section 3013 states that a "court shall assess on any person con-
victed of an offense against the United States . . . in the case of a fel-
ony the amount of $100 if the defendant is an individual." 18
U.S.C.A. § 3013(a)(2)(A)(West 2000)(emphasis added). This section
"requires a federal district court to impose a . . . special assessment
for every conviction," Rutledge v. United States, 517 U.S. 292, 301
(1996).

   Just as the mandatory nature of the MVRA counsels against finding
an implied authority to remit restitution orders, so too does the man-
datory language of § 3013 suggest that district courts may not sua
sponte remit special assessments. Also, like the limited exception
found in the MVRA, § 3013 provides for the remittance of special
assessments in one instance. Section 3013 allows district courts to
remit a special assessment "upon the petition of the Government
showing that reasonable efforts to collect a fine or assessment are not
likely to be effective." 18 U.S.C.A. § 3573 (West 2000)(emphasis
added); see also 18 U.S.C.A. § 3612(h) (West 2000). To read into
§ 3013 a grant of unfettered authority for district courts to remit man-
datory special assessments would run afoul of Congress’s intent to
give courts the power to remit special assessments only upon the peti-
tion of the government. See Raleigh, 80 U.S. at 270 ("When a statute
limits a thing to be done in a particular mode, it includes a negative
of any other mode."). Because the language of § 3013 clearly and
unambiguously prohibits the remittance of special assessments except
in specified circumstances not relevant here, we therefore conclude
that the district court erred in remitting Roper’s special assessment
sua sponte.
                       UNITED STATES v. ROPER                         9
                                  IV.

   For the foregoing reasons, we reverse the district court’s orders and
remand with instructions to reinstate the restitution orders and special
assessment.

                                        REVERSED AND REMANDED